Citation Nr: 1817537	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obesity.

2.  Entitlement to service connection for depression, to include on a secondary basis.

3.  Entitlement to service connection for lumbar degenerative disc disease status post-multilevel lumbar laminectomy and fusion with hardware (lumbar spine disability), to include on a secondary basis.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty from November 1984 to April 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2012, January 2014 and May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for obesity is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for obesity was previously denied by the RO in a June 1992 rating decision; the Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2.  Evidence received since the June 1992 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for obesity.




CONCLUSIONS OF LAW

1.  The June 1992 rating decision pertaining to obesity is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received since the June 1992 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for obesity is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For the obesity claim denied herein, required notice was met, and neither the Veteran, nor his agent, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

No VA examinations were requested in relation to the Veteran's obesity claim.  However, VA's duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, and this decision does not do so.  38 C.F.R. § 3.159(c)(4)(iii). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claim to reopen.

Claim to Reopen

In a June 1992 decision the RO (in pertinent part) denied entitlement to service connection for obesity.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the June 1992 decision.  Therefore, the June 1992 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103. 

In June 2013, the Veteran filed another claim for service connection for obesity.  As the claim was previously denied in the June 1992 decision, he must now submit new and material evidence to reopen that claim.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The basis of the prior final denial was the RO's finding that the evidence did not show that obesity is a disability for which compensation may be established.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the June 1992 rating decision that addresses this basis.  Evidence added to the record includes the Veteran's own statements that his obesity was incurred in service or, alternatively, is secondary to his service-connected disabilities, including diabetes mellitus and ankle disability.  The contentions are redundant of statements made in connection with his original claim for service connection.  The evidence also includes medical records showing a current diagnosis of morbid obesity.  This, too is redundant of medical records in evidence at the time of his original claim showing a diagnosis of obesity.  Finally, the Veteran submitted an article on the effects of insulin, taken for diabetes, on weight gain.  This evidence, while new, is not material as it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim.

Therefore, none of the evidence associated with the record since June 1992 relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  As such, the Board finds that new and material evidence has not been presented sufficient to reopen the previously denied claim.

As an incidental matter, the Board notes that VA's Office of General Counsel has affirmed VA's longstanding policy that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis, finding it consistent with title 38, United States Code.  VAOPGCPREC 1-2017.


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for obesity is denied.


REMAND

Regarding the remaining issues on appeal, remand is required to obtain Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A March 2012 letter from SSA indicates that the Veteran was awarded SSA disability benefits.  However, there are no SSA records associated with the claims file and the record does not reflect that the AOJ attempted to obtain such records.  
Additionally, the Veteran submitted a copy of a July 2011 letter from his employer, who found him to be disabled for his position as a mail processor because of back pain and diabetes.  See November 2012 Notification Letter.  The Veteran's agent has requested that all medical records associated with this employment determination be associated with the record.  See November 2017 submission from the Veteran's agent.  The Board also finds that, on remand, all other outstanding VA and private treatment records should be obtained.

Depression

The Veteran maintains that he has depression secondary to all his service-connected disabilities, including diabetes mellitus (and service-connected complications), ulcer and left ankle disability.  See March 2014 Report of General Information and August 2016 VA Form 9.  Although a VA medical opinion was obtained in May 2014, the examination report is inadequate for adjudication purposes.  Specifically, the 2014 VA examiner reviewed the claims file and stated that depression was less likely than not proximately due to or the result of service-connected disability.  The language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Therefore, remand for another VA medical opinion is necessary.

TDIU

Finally, the issue of TDIU is potentially affected by the depression and lumbar spine issues on appeal, as the Veteran claims that he is totally disabled due in part to these disabilities.  See March 2014 Report of General Information.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, adjudication of the depression and lumbar spine issues being remanded is necessary before the Board may provide a decision regarding the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's depression and lumbar spine disability.  Records from his employer pertaining to his disability retirement in 2012 should also be obtained.

2.  Obtain a copy of the records upon which the Veteran's 2012 award of SSA benefits was based and associate them with the claims file. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his agent.

3.  Forward the Veteran's claims file to an appropriate VA examiner who must review the claims file (to include this remand) and provide an addendum opinion as to: whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, including their treatment, caused the Veteran's depression or aggravated the depression.

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection and TDIU claims should be readjudicated based on the entirety of the evidence.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his agent should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


